Opinion by
Mr. Justice Frazer,
The facts and circumstances involved in this appeal are similar to those in Commonwealth ex rel. v. Brennan *10et al., 258 Pa. 1, and arose out of a dispute concerning the municipal election of 1915 in the middle ward of the Borough of St. Clair. At the general election held November 4, 1913, there were three members of council to be elected from that ward, one to fill the unexpired term of two years of Frank Post, temporarily filled by council and which ended in 1915, and two to succeed John Dodds and Frank Betz, whose terms expired in 1914; the election to be without designation of terms, which were to be determined according to the provisions of the Act of June 19,1911, P. L. 1047. The official ballot at the election of 1913 failed to designate the candidates for the unexpired term, consequently the election was after-wards declared void, and those elected ousted from office. Following this action of the court Betz resumed the duties of his office, and Fox and Kantner were appointed by council to fill the remaining two vacancies. At the municipal election in November, 1915, successors to these three persons were to be elected. The official ballot informed electors to vote for one person for a four-year term, and two for two years to fill the unexpired terms of William H. Holmes and William A. Reese who had drawn four-year terms at the organization of council on the first Monday of January, 1914, and pursuant to the election of 1913, subsequently by the court declared void. These quo warranto proceedings followed at the instance of the district attorney alleging the election of respondents to be invalid for the reason the Acts of June 19,1911, and May 20, 1913, P. L. 268, were repealed by the general borough Act of May 14,1915, P. L. 312, and. that elections for members of council in the Borough of St. Clair are regulated entirely by the special acts creating the municipality and according to which such officials must be elected for a three-year term, and but one each year. These questions were both decided against the contention of relators in Commonwealth ex rel. v. Brennan et al., supra.
*11We deem unnecessary the consideration of questions relating to the form of the ballot at the election of 1915, since no complaint of defects is made in the information, the allegation being confined to the contention that, since the repeal of the Acts of 1911 and 1913, not more than-one member of council should be elected in any one year under the act incorporating the borough, which statute it is argued is again in force, and such election must be for a three-year term. The paper book of appellant in this appeal contains nothing but the information and answer, the latter in effect a demurrer, and only the averments therein set forth are before us. Counsel argues that an amendment to the information was made in the court below, but not even a suggestion of it appears in the record of this appeal.
The judgment is affirmed. •